Citation Nr: 0518452	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  97-18 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether the veteran's son may be recognized as a helpless 
child for VA purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran's son


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1962.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which found that the veteran's son 
(hereinafter, "NJL") was not permanently incapable of self 
support by reason of physical or mental defect at the date of 
attaining the age of 18 years.

NJL provided testimony at a hearing conducted before 
personnel at the RO in November 1997, and at a Board hearing 
conducted in July 1998.  However, the Board Member who 
conducted the July 1998 hearing is no longer employed by the 
Board.  Pursuant to 38 C.F.R. § 20.707, the Board Member who 
conducts a hearing must participate in any decision made on 
that appeal.  Accordingly, correspondence was sent to the 
veteran in May 2005 as to whether he desired another Board 
hearing in conjunction with this appeal.  Later that month, 
the veteran responded that a new hearing was not desired, and 
that he wanted to go ahead with a decision on his appeal.

This case was previously before the Board in June 1999, at 
which time it was remanded for additional development.  As a 
preliminary matter, the Board finds that the RO has 
substantially complied with the remand directives to the 
extent permitted by the cooperation of NJL.  Thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed, to the extent permitted by the cooperation of NJL.

2.  The veteran's son, NJL, was born in October 1954, and, as 
such, turned 18 in October 1972.

3.  While the record reflects NJL has spina bifida and other 
medical disorders, the record does not show that the 
impairment attributable to these disorders rises to the level 
of permanent incapacity for self-support by reason of mental 
or physical defect prior to attaining the age of 18 years.


CONCLUSION OF LAW

The requirements for VA benefits for NJL as the helpless 
child of the veteran have not been met.  38 U.S.C.A. §§ 
101(4)(A), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.315, 3.356 (2004); Wood v. Derwinski, 1 Vet. App. 190 
(1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

Here, the rating decision which is the subject of this appeal 
was promulgated prior to the November 9, 2000, enactment of 
the VCAA.  Nevertheless, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Mayfield, supra; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The RO sent correspondence to the veteran in April 2002, 
April 2003, and June 2003, which, taken together, 
specifically noted the enactment of the VCAA, addressed the 
requirements for NJL to be recognized as a helpless child for 
VA purposes, informed the veteran of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any other evidence that was relevant to the 
case.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the veteran has been provided with a copy 
of the appealed rating decision, the April 1997 Statement of 
the Case (SOC), and multiple Supplemental Statements of the 
Case (SSOCs), which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the most recent SSOC in June 2003 
included a summary of the relevant VCAA regulatory provisions 
of 38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran, his representative, and NJL have had the opportunity 
to present evidence and argument in support of this claim, to 
include at the November 1997 and July 1998 hearings.  
However, it does not appear that any relevant evidence has 
not been obtained or requested by the RO.  The record 
reflects that NJL was scheduled for examinations in 
conjunction with this case in April and June 2003, but he 
failed to appear.  Further, a June 2003 Report of Contact 
indicates that NJL's brother - who is a member of the 
accredited representative - came to the conclusion that NJL 
would not report for any scheduled examinations.  
Consequently, the Board concludes that the duty to assist has 
been satisfied to the extent possible given the cooperation 
of NJL.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(The duty to assist is not a "one-way street."  If a 
claimant wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The record reflects that the veteran initiated 
his current claim of recognition of NJL as a helpless child 
in August 1991.  He asserted that NJL had been an invalid 
since his birth in October 1954, and had depended on him (the 
veteran) and his late spouse for full support.

The record reflects that NJL has been treated for various 
medical conditions during his lifetime.  In pertinent part, 
medical records, including those from the Social Security 
Administration (SSA), show treatment for recurrent back 
problems beginning in 1976, although an April 1978 private 
medical statement noted that NJL was treated since 1975 for a 
long history of back problems, worse in the 2 years prior to 
initial treatment.  

Private medical records reflect that NJL was hospitalized 
from February to March 1976 for a 2 year history of low back 
pain, mainly after gymnastics.  The provisional diagnosis was 
multiple congenital anomalies, and final diagnoses 
were meningocele, diastematomyelia, and multiple congenital 
anomalies of the lumbar spine.

NJL was again hospitalized in December 1976 for complaints of 
low back pain and down the left leg, posteriorly to the knee.  
The hospitalization report shows final diagnoses of back 
pain; possibility of diastematomyelia.  However, a surgical 
report from this hospitalization shows that pre- and post-
operative diagnosis was spina bifida occulta with myelopathy 
and neuropathy.

An April 1977 private medical statement noted that NJL was 
operated on in February 1977 for diastematomyelia.  This 
statement noted that it was a congenital condition that had 
caused difficulty in NJL's legs that he had had all of his 
life.  However, the clinician who promulgated this statement 
felt that NJL could return to work sometime in mid-April.

Subsequent medical records continue to show treatment for 
NJL's various medical disabilities, and included multiple 
surgical procedures.  For example, an August 1979 private 
medical statement noted that NJL had a spastic monoplegia 
secondary to a diastematomyelia at L2 that was resected in 
February 1977; in February 1978 he underwent an arthroplasty 
of the great toe; and in February 1979 he underwent a heel 
cord lengthening and a split anterior tibial tendon transfer.  
The results of an April 1979 evaluation were also noted.  
Based on the foregoing, the clinician who promulgated this 
statement felt that NJL had made a good recovery from a 
rather severe ailment, and should be retrained for sedentary 
work without heavy lifting or prolonged walking or standing.  
An October 1979 hospital report noted that NJL had a history 
of congenital back problems who was subsequently injured 3 
years previously resulting in a spastic equino-cavovarus 
deformity.  In a 1982 medical report, NJL provided a history 
of having fallen over a parallel bar, injuring his back in 
1976.

A private medical statement dated in August 1991 from a Dr. K 
noted that NJL had been a psychiatric patient since July 
1987, that the initial diagnoses were dysthymic disorder and 
agoraphobia, with a subsequent additional diagnosis of 
obsessive compulsive disorder.  In addition to his 
psychiatric conditions, it was noted that NJL suffered from 
neurological disorders which caused him to have a right foot 
drop, weakness in his legs, impaired bladder and bowel 
functioning, as well as difficulty with dizziness and 
maintenance of posture.  Moreover, Dr. K opined that NJL was 
considered totally disabled as a consequence of his 
psychological conditions, that he was unable to support 
himself, and remained in a dependent state upon his parent.

A May 1996 private neurologist's statement noted that NJL had 
spina bifida with severe spastic paraparesis.  Further, over 
the last several years he had developed worsened weakness and 
spasticity of the legs, which significantly limited his gait 
as well as other functional activities.  The neurologist also 
stated that since this condition had caused a significant 
physical impairment and disability to NJL before his 18th 
birthday, he had been a dependent of his father.  In 
addition, the neurologist opined that NJL would have 
progressive difficulties from his underlying neurologic 
condition and progressive deficit.

In an August 1996 statement, the veteran reported that NJL 
had been employed for a school system from September 1976 to 
June 1978, that his average monthly salary was approximately 
$500 per month, and that he taught a 6-week summer school 
program for a 3 year period from 1976 through 1979 for the 
same school system earning approximately $380 per month.  
Additionally, NJL was employed as a substitute teacher for a 
high school from September 1984 through June 1986, earning 
$35 per day, and was called in to work an average of 2 times 
per week earning roughly $280 per month.  Moreover, the 
veteran asserted that various debilitating neurological 
infirmities resulting from spina bifida (since infancy) had 
rendered NJL unable to maintain meaningful employment, and 
that his condition over the past several years had continued 
to deteriorate.

A November 1996 private diagnostic evaluation report of NJL 
found him to have dysthymic disorder, eating disorder, and 
avoidant personality disorder.  This report also noted that 
he suffered from spina bifida, and that his psychosocial and 
environmental problems were related to the social 
environment.  With respect to his functioning, it was noted 
that NJL lived with his father, with whom he had a close 
relationship, and that he was able to provide for self-care 
satisfactorily.  Further, it was noted that he had a Master's 
degree in history, and that he taught for 6 months after 
obtaining this degree but that his physical problems 
compromised this.  Additionally, there were issues around 
potentially feeling embarrassed when teaching because of his 
difficulties with spina bifida.  He currently managed 
financially through social security benefits.  Moreover, it 
was noted that he was currently involved in a variety of 
social activities including the Elks, Masons, and served on a 
Handicap Persons Committee.  He was able to fill his days 
with these activities and/or reading military history in 
which he had a substantial interest.  It was indicated that 
his mental illness began while as a teenager, in that he was 
school phobic for a period and was taught at home.  However, 
he was subsequently able to get out more easily, and was able 
to complete a college program.

Dr. K submitted a new statement in October 1998, at which he 
reiterated that NJL had been his psychiatric patient since 
July 1987.  Further, Dr. K stated that it was his impression, 
based on extensive discussions with NJL involving his past 
history that he was disabled by his psychiatric disorders as 
a child and that this had continued throughout the remainder 
of his life.  Dr. K stated that diagnostic interviews showed 
that, prior to age 21, NJL suffered from school phobia, 
social phobia, post-traumatic stress disorder (PTSD) and 
major depression.  Moreover, Dr. K stated that NJL had never 
completed his education and had been unable to work.  Dr. K 
stated that NJL was considered to be totally and permanently 
disabled.

The record also contains a March 2003 statement from NJL's 
brother, which attests to the fact that NJL attempted suicide 
when his brother was in Vietnam, and that NJL was severely 
mentally unbalanced by this.  Further, NJL's brother stated 
that this "unbalancing" of NJL's mind went back to when NJL 
was 8 or 9 years old, and provided details as to the 
circumstances thereof.  NJL's brother also stated that when 
he returned from Vietnam that NJL was in extensive therapy 
with a doctor who was now deceased.  In addition, the NJL's 
brother described NJL's summer job and college career.  In 
essence, it was intimated that both the work and the college 
courses completed by NJL were relatively easy.

Also on file are records from a school system, which 
confirmed that NJL was employed as a teacher's aide from 1973 
to 1976.  A September 1998 statement from a school supervisor 
noted that he had known and worked with NJL as a personal 
tutor through the public school system, that NJL had a very 
severe nervous breakdown at age 14 which resulted in a number 
of suicide attempts, that an extensive psychological report 
detailed NJL's unstable psychological condition which was 
severe enough to warrant removal from the public school 
system, and that NJL was never psychologically stable enough 
to re-enter public schools.  However, in a subsequent 
November 2002 statement, this same school supervisor, noted 
that while NJL was in high school he worked for the school 
system's summer program for handicapped children; that NJL 
worked the summers of 1970 to 1976, during which he worked 
the full 6 hour day, 5 days a week; that NJL continued to 
work as a teacher assistant during the school year at a 
school which consisted totally of handicapped children; and 
that he preformed exceptionally well in both of these 
positions and eventually began to take college courses after 
working in these programs.

Also on file are records from a community college and from a 
state university which detail NJL's education.  For example, 
a February 2003 statement from the community college's 
Registrar noted that NJL started in the Fall of 1974 until 
Fall of 1975, then took time off until the Spring of 1981, 
and continued classes until the Spring of 1983.  Further, the 
Registrar noted that NJL was in the Pre-Professional Program, 
but did not receive a degree.  The records from the state 
university indicate that NJL transferred to that institution 
from the community college in the Fall of 1983, and that he 
received a Bachelor of Arts degree in June 1985, and 
graduated with high distinction.

The record confirms that NJL was found to be disabled by the 
SSA, and entitled to benefits as a result thereof.  However, 
it is noted that correspondence from the SSA to NJL in April 
1978 informed him that his claim of supplemental security 
income payments under Title XVI of the Social Security Act 
was denied.  The SSA noted that in order to get supplemental 
security income, a claimant must be unable to do any 
substantial gainful work because of a medical condition which 
has lasted or will last at least 12 months in a row.  
Nevertheless, the SSA noted that this decision did not refer 
to any claim NJL may have under the Social Security 
Disability Insurance program.  A June 1978 disability 
determination sheet indicates that the SSA found NJL to be 
disabled, beginning in March 1978, due to a diagnosis of 
status-post surgery to correct diastematomyelia.  An October 
1979 disability determination sheet indicates that his 
disability was found to continue for both status-post 
resection of diastematomyelia, status-post arthroplasty of 
great toe, and heel cord lengthening.


Legal Criteria.  VA provides certain benefits for children of 
veterans shown to 
be permanently incapable of self-support by reason of mental 
or physical defect prior to attaining the age of 18 years.  
38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. 
§§ 3.315(a), 3.356.  The phrase permanent incapacity for 
self-support contemplates disabilities which are totally 
incapacitating to the extent that the person would be 
permanently incapable of self-support through his or her own 
efforts by reason of physical or mental defects.  The focus 
of analysis must be on NJL's condition at the time of his 
18th birthday; it is that condition that determines whether 
he is entitled to the status of a helpless child.  If he is 
shown capable of self-support at the age of 18, the Board 
need go no further.  Dobson v. Brown, 4 Vet. App. 443 (1993).

To establish entitlement to the benefit sought, various 
factors under 38 C.F.R. § 3.356 are for consideration.  
Principal factors for consideration are:

(1)	The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self-support.  Incapacity for self-
support will not be considered to exist 
when the child by his or her own efforts 
is provided with sufficient income for 
his or her reasonable support.

(2)	A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self-support otherwise established.

(3)	It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases there 
should be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

(4)	The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.


Analysis.  In the instant case, the Board finds that the 
criteria necessary for NJL to be recognized as the helpless 
child of the veteran are not met.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran, 
NJL, NJL's brother, nor the school supervisor who tutored 
NJL, has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

Here, the Board acknowledges that NJL has had multiple 
medical conditions for many years, including his back 
problems (spina bifida) and psychiatric impairment.  Further, 
the record does tend to indicate that he is currently 
unemployable due to these medical disabilities.  
Nevertheless, the law on this issue is clear in that to 
qualify for VA benefits as a helpless child, the veteran's 
child must be shown to be permanently incapable of self-
support by reason of mental or physical defect prior to 
attaining the age of 18 years.  38 C.F.R. §§ 3.315(a), 3.356 
(emphasis added).  As stated above, if he is shown capable of 
self-support at the age of 18, the Board need go no further.  
Dobson, supra.  

As already noted, NJL turned 18 in October 1972.  Moreover, 
the medical records clearly indicate that his back impairment 
is due to a congenital condition, which means he was born 
with this condition.  However, the medical records themselves 
do not indicate that at the time NJL attained the age of 18, 
the impairment caused by his medical conditions were of such 
severity that it rendered him incapable of self-support.  For 
example, the medical records which ultimately led to the 
finding of disability by SSA begin in 1976, although they 
note treatment for back problems beginning in 1975.  In any 
event, this treatment appears to begin approximately 3 years 
after NJL turned 18.  Further, the June 1978 disability 
determination sheet indicates he was found to be disabled 
from March 1978, which is more than 5 years from the date NJL 
attained the age of 18.  Moreover, NJL successfully worked as 
a teacher's aide, at least from 1973 to 1976, and 
successfully obtained a college degree with high distinction.  
There is also a reference in the November 1996 private 
diagnostic evaluation report to his having obtained a 
Master's degree in history, and having taught for 6 months 
after obtaining this degree.  In short, this evidence 
indicates that, despite his medical conditions, NJL was 
capable of self-support at the time he attained 18 years of 
age.

The Board acknowledges that the May 1996 private 
neurologist's statement asserted that NJL's spina bifida with 
spastic paraparesis had caused significant physical 
impairment and disability to NJL before his 18th birthday, 
and that NJL had been a dependent of his father since that 
time.  However, nothing indicates that this neurologist has 
treated NJL since prior to his attaining age 18, nor that 
contemporaneous medical records from this period were 
reviewed in conjunction with the May 1996 statement.  
Further, for the reasons stated above, the Board has found 
that the contemporaneous medical records from this period do 
not support a finding that NJL was incapable of self-support 
prior to age 18 due to his physical disorders.

The Board also acknowledges that statements have been 
submitted to the effect that NJL had a nervous breakdown at 
age 14, which included suicide attempts.  In addition, Dr. K 
asserted in his October 1998 statement that, based on 
extensive discussions with NJL involving his past history, 
that NJL was disabled by his psychiatric disorders as a child 
and that this had continued throughout the remainder of his 
life; that, prior to age 21, NJL suffered from school phobia, 
social phobia, PTSD, and major depression; that NJL had never 
completed his education and had been unable to work; and that 
NJL was considered to be totally and permanently disabled.  
However, as with the May 1996 private neurologist's 
statement, it 
does not appear that Dr. K reviewed any of the medical 
records which are contemporaneous with NJL's 18th birthday.  
In fact, the first competent medical evidence of treatment 
for psychiatric problems appears to be Dr. K's own reference 
to having treated NJL since 1987, even though there are 
reports that NJL did receive psychiatric treatment as a 
teenager but that those records are unavailable and/or 
destroyed.  

Nevertheless, the Board finds it significant that there was 
no reference to psychiatric impairment in the medical records 
obtained from the SSA which are dated from 1976.  Further, 
Dr. K's assertions that NJL did not complete his schooling 
are refuted by the fact that NJL actually obtained a Bachelor 
of Arts degree with high distinction, as well as the 
references to his also obtaining a Master's degree.  Dr. K's 
assertions are also refuted by the fact that NJL successfully 
worked as a teacher's aide from at least 1973 to 1976, and 
the reference to his having taught for 6 months after 
obtaining his Master's degree.

In summary, medical records from the 1970s indicate that NJL 
received extensive treatment for his spina bifida and other 
physical impairments, but that these records indicate the 
treatment began after he attained the age of 18; there is no 
confirmation of psychiatric treatment prior to 1987; and that 
even taking into consideration such psychiatric impairment, 
the record reflects that despite his physical and psychiatric 
disorders NJL was able to successfully work as a teacher's 
aide and complete college.  The Board finds that the medical 
records which are contemporaneous to the period when NJL 
attained the age of 18 are entitled to more weight than the 
subsequent statements from the private neurologist in May 
1996 and from Dr. K in October 1998, both of which were made 
many years after this period and were apparently based solely 
upon NJL's reported history of this period.  As detailed 
above, the contemporaneous records are against a finding that 
NJL was incapable of self-support prior to attaining 18 years 
of age.

For the reasons stated above, the Board finds that the 
criteria necessary for NJL to be recognized as a helpless 
child for the purpose of VA benefits has not been met.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Inasmuch as the veteran's son, NJL, is not entitled to 
recognition as a helpless child on the basis of permanent 
incapacity for self-support, the benefit sought on appeal is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


